Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 1-22 are pending in this application and being examined in this office action.

Claim Interpretation
	Applicant’s claims 1-8, 19-20 are directed to a plant disease control agent comprising a compound of formula (1). However, plant disease control agent is the intended use, e.g. what applicants are claiming is a composition which they intend to use as a plant disease control agent, and the MPEP states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Thus, the examiner is interpreting these claims as composition claims which comprise the claimed compound of formula (1) and which cannot comprise anything else that would kill the plants to which it is applied, e.g. herbicides.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14, 16-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Eckhardt et al. (US4966908).
Applicant’s claim:
--Plant disease control agent comprising a compound of formula (1) as the active ingredient, wherein formula (1) is as defined in the instant claims.
--Compounds of formula (1) as defined in the instant claims.
	Regarding claims 1-6, 8-14, and 16, Eckhardt teaches compounds, that are useful for protecting plants against diseases, e.g. bacterial/fungicidal, etc. e.g. 1.37, which anticipates the instantly claimed compounds and plant disease control agent comprising these compounds (See entire document; abstract; 1.37, table 1; examples; claims; Col. 1, ln. 16-Col. 2, ln. 41; Col. 3, ln. 25-Col. 4, ln. 46). Eckhardt’s compound, 1.37 has wherein Xa is structure 2, J is O, Q is NH, A is an isoxazole/isoxazolyl ring which is substituted with a group D (which read on the hetero ring group selected from group E which can be substituted with 1 to 4 groups selected from group D), e.g. a methyl group; X1 and X4 are halogen (Specifically F, Cl or Br), more specifically in compound 1.37 the instantly claimed F, and X2 and X3 are H (See entire document; abstract; table 1, 1.37 ; examples; claims; Col. 1, ln. 16-Col. 2, ln. 41; Col. 3, ln. 25-Col. 4, ln. 46).
 	Regarding claims 17-18, Eckhardt teaches in the examples that the compounds from tables 1-3, and which include compound 1.37, are useful when applied to plants or their locus, e.g. soil, for controlling phytopathogenic fungi and/or protecting plants against attack by 
	Regarding new claims 19 and 21, Eckhardt teaches wherein A is an isoxazolyl group that is substituted with a methyl group. As claims 19 and 21 depend from claim 1 and claim 9 respectively, which state that the hetero rings are selected from group E, which applicants have narrowed in claims 19 and 21, but further state wherein these rings can be substituted with a C1-C4 alkyl group compound 1.37 in Eckhardt still anticipates these claims as well as is discussed above (See entire document; abstract; table 1, 1.37 ; examples; claims; Col. 1, ln. 16-Col. 2, ln. 41; Col. 3, ln. 25-Col. 4, ln. 46).
Eckhardt teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US4966908) as applied to claims 1-6, 8-14, 16-19, and 21 above, and further in view of Kunz et al. (US4968344) and Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176, from previous action).
	Applicant’s claim:
-- The plant disease control agent according to claim 1, wherein Xa in formula (1) is  formula (2), and Q in formula (2) is an oxygen atom.
	Determination of the scope and content of the prior art
(MPEP 2141.01)
	Eckhardt teaches the inventions of claims 1-6, 8-14, 16-19, and 21 as is discussed above and incorporated herein. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 7 and 15, Eckhardt does not teach wherein Q is other than NH, specifically where it is the instantly claimed O. However, this deficiency in Eckhardt is addressed by Kunz as is evidenced by Patani.
	Kunz teaches structurally similar dihalonicotinic acid derivatives are useful for protecting plants against disease (See abstract; claims; Col. 1, ln. 12-Col. 2, ln. 3; Table 1), and in these structurally similar derivatives of Kunz, applicant’s Q is O as is instantly claimed, X1 and X4 are 
	 Patani teaches that NH and O are bioisosteric replacements of one another (see pg. 3155, section divalent replacements involving two single bonds-pg. 3156, fig. 23 and 24 and discussion in this section).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute the NH in the compounds of Eckhardt for an O atom in order to form the instantly claimed compounds for controlling plant diseases because Kunz teaches that an O in the same position also leads to compounds for controlling plant diseases and Patani teaches that NH and O are known classical bioiosteres of one another. Thus, one of ordinary skill in the art would be motivated to make the claimed compounds when looking to the combined teachings of Eckhardt, Kunz and Patani in effort to form additional compounds for controlling plant diseases.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

s 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US4966908) as applied to claims 1-6, 8-14, 16-19, and 21 above, and further in view of Zondler et al. (US4959096).
	Applicant’s claim:
--  A method for controlling plant disease, comprising: contacting a compound of claim 9 with a plant body or a
seed, or formulating the compound in a cultivation bed.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Eckhardt teaches the inventions of claims 1-6, 8-14, 16-19, and 21 as is discussed above and incorporated herein. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 20 and 22, Eckhardt does not teach wherein A is the instantly claimed phenyl group which can have the specifically claimed substituents disclosed in claims 20 and 22.  However, this deficiency in Eckhardt is addressed by Zondler.
	Zondler teaches structurally similar compounds that are also known in the art to protect plants from plant diseases/control plant diseases wherein applicant’s A is a benzyl group, which differs from the instantly claimed phenyl group only in that it has a CH2 group between the phenyl ring and applicant’s Q (See abstract; Col. 1, ln. 15-50; Table 1, e.g. 1.1).
	Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to place a phenyl ring at applicant’s position A, as is instantly claimed because Eckhardt teaches that 5 membered rings can be directly connected to applicant’s position Q and that these compounds are useful for controlling plant diseases, and Zondler teaches that benzyl prima facie obvious.” In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979), “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to claims have prompted the new grounds of rejection presented herein and these amendments have overcome the previous claim objections and rejections under 112, 102, and 103 that were previously presented, applicant’s submission of the necessary English translations of the Japanese priority documents is also acknowledged. Applicant’s arguments insofar as they pertain to the new/revised grounds of rejection are addressed herein. Applicant’s submission of an affidavit is acknowledged and is addressed below.

Declaration under 1.132
	Kentaro Yamamoto, has provided a declaration which was filed on 09/22/21. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents results of at least 50 compounds of applicant’s formula (1). A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
The relevant criterion here is No. 3, whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)). The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data shows that the compounds in the affidavit are good at improving plant growth relative to plants not treated with the claimed compounds and compounds which have as applicant’s Q a cyclohexyl/cycloalkyl or an alkyl group. However, the data which these growth effects is not at all commensurate in scope with the instant claims which claim a much broader scope of compounds of formula (1), e.g. instances wherein Xa is not formula (2), and wherein X1 and X4 are not both F, e.g. one is H or Cl, etc. Thus, the declaration and results from the specification do not overcome the prior art rejections presented above at this time because the results demonstrated are not commensurate in scope with the instant claims which claim a .

Conclusion
	Claims 1-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN E HIRT/Primary Examiner, Art Unit 1616